DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 8, 11-13, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sweny et al. (US 3,877,893) in view of either Boerrigter et al. (US 7,803,845 B2) or Vreugdenhil et al. (US 2015/0218472 A1).
	Sweny discloses a process for removal of contaminants from a gas stream comprising monocyclic aromatics (e.g., benzene, toluene, and xylenes), wherein the gas stream (1) is introduced into an absorption tower (2) at temperatures of 70-110 °F (21-43 °C) and up to 400 °F (204 °C) to contact with of an organic solvent (3) to produce a cleaned gas (43) and a spent solvent (4). The spent solvent is then stripped with steam (23) to produce a loaded stripping gas which is then cooled by condensation (25, 32, 37) to form an immiscible composition of both water (steam) and the aromatics thereby water (29) and aromatics (28, 35) are separated.  The gas stream (1) comprises monocyclic aromatics (e.g., benzene, toluene, xylenes), and one or more components such as H2 and C1-4 alkanes. The cleaned gas (43) is then passed to a second adsorption (44) and a second stripper (56) as claimed and wherein sulfur compounds are removed (46). Produced Benzene can be used for any purposed. See Figs. 1-4; col.4, line 1 through col.6, line 43; Example 2.
Sweny does not teach that the gas is originated from gasification of biomass or waste, does not explicitly teach that the aromatic compounds include tar-like components having boiling point about 150o C, does not teach that the washing liquid comprises at least 50 or 95 vol. % steam, and does not teach that the gas is an energy gas. 
	Boerrigter discloses a method for gasifying biomass to produce stream comprising benzene, toluene, and xylenes. Boerrigter also teaches that gasification gas is subjected to a two-step cleaning treatment for removing tars. In a first step the gas is condensed in a washing liquid which is a hydrocarbon oil, wherein heavy tars (such as Ca and higher) are removed. In an optional second washing stage, remaining tars (typically a mixture containing benzene, toluene, naphthalene, phenol and the like) in an absorption column. See abstract; col. 1, lines 20-43; col. 3, lines 14-21; col. 3, line 62 through col. 4, line 22; col. 4, lines 34-40. Figures 1-3.  
	Vreugdenhil discloses a method of gasifying biomass or waste to produce a stream comprising benzene, toluene or xylene. Tars is removed by washing (32) operating at 80o C and stripping (46). See abstract;  [0010], [0020], [0021], [0032].  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sweny by utilizing a stream comprising BTX from either the process of Boerrigter or Vreugdenhil because one of skill in the art would use a feedstock from any source which comprises BTX including from the process of  Boerrigter or Vreugdenhil. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sweny by utilizing a washing liquid comprising at least 50 or 95 vol. % steam because Sweny teaches to use steam as a stripper and does not teach that steam is mixed with any other component.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Sweny by utilizing the gas as an energy gas because one of skill in the art would use any gas, which has a similar composition to the feed gas, including an energy gas.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sweny as applied to claim 1 above, and further in view of EP 0221571 A2. 
The process of Sweny is as discussed above. 
Sweny does not teach that the organic solvent is polysiloxane. 
The EP reference teaches a process for washing a gas with polysiloxane (4). See claim 1; Figure 1; col. 7, line 50 through col. 8, line 25; col. 12, lines 6-10. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Sweny by utilizing polysiloxane as an organic solvent as suggested by the EP reference because such solvent is known to be effective. 

Response to Arguments
The argument that Sweny does not teach or disclose isolating a fraction of monocyclic aromatic compounds (e.g., benzene, toluene, and xylene) from an energy gas is not persuasive because Sweny clearly teaches that a feed gas comprising monocyclic aromatic such as benzene, toluene and xylene wherein the aromatics are isolated from feed gas. 
The argument that Sweny teaches three condensers to separate individual components; therefore, Sweny does not meet the amended claim requirement is not persuasive because Sweny teaches that both steam (29) and monocyclic aromatics (28, 35) are condensated and separated as claimed. See col. 5, lines 3-68.  
The argument that either Boerrigter or Vreugdenhil disclose steps pre-washing with separation of monocyclic aromatic compounds is not persuasive because the examiner relied upon either Boerrigter or Vreugdenhil to teach a pre-washing step whereas Sweny teaches a step of separating the aromatics. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771